12-4810-cv
    Lewis v. NYC Police Dept.


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    1st day of November, two thousand thirteen.

    PRESENT:
                ROBERT A. KATZMANN,
                            Chief Judge,
                AMALYA L. KEARSE,
                RICHARD C. WESLEY,
                            Circuit Judges.
    ______________________________________

    Crystal D. Lewis,

                                Plaintiff-Appellant,

                      v.                                                   No. 12-4810-cv


    NYC Police Department, Raymond Kelly,
    Commissioner,

                                Defendants-Appellees.

    ______________________________________

    For Plaintiff-Appellant:                   Crystal D. Lewis, pro se, Brooklyn, NY.

    For Defendants-Appellees:                  Marta Soja Ross, Assistant Corporation Counsel, for
                                               Michael A. Cardozo, Corporation Counsel of the City of
                                               New York, New York, NY.
       Appeal from the United States District Court for the Eastern District of New York

(Townes, J.).

       ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court be and hereby is AFFIRMED.

       Plaintiff-Appellant Crystal D. Lewis, proceeding pro se, appeals the district court’s grant

of summary judgment in favor of Defendants-Appellees the New York City Police Department

and Commissioner Raymond Kelly with respect to her claims for discrimination in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the Age Discrimination

in Employment Act, 29 U.S.C. § 621 et seq., as well as for discrimination and retaliation in

violation of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., and the Family

Medical Leave Act, 29 U.S.C. § 2601 et seq. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       “We review a district court’s grant of summary judgment de novo, construing the

evidence in the light most favorable to the non-moving party and drawing all reasonable

inferences in its favor.” Allianz Ins. Co. v. Lerner, 416 F.3d 109, 113 (2d Cir. 2005). “We will

affirm the judgment only if there is no genuine issue as to any material fact, and if the moving

party is entitled to a judgment as a matter of law.” Id. Summary judgment is appropriate

“[w]here the record taken as a whole could not lead a rational trier of fact to find for the non-

moving party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       Here, an independent review of the record and relevant case law reveals that the district

court properly granted summary judgment in favor of the Appellees on Lewis’s employment

discrimination claims. Because Lewis raises no arguments on appeal that were not properly


                                                  2
before the district court, we affirm for substantially the same reasons stated by the district court

in its thorough November 8, 2012 decision.

       We have considered all of Lewis’s remaining arguments and find them to be without

merit. Accordingly, the judgment of the district court is hereby AFFIRMED.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                  3